Neither admiralty nor the common law gave any right of action for injuries resulting in death. If any such action may now be maintained, it must be based on some state legislation. We have such an act (§ 183 et seq., Rem. Comp. Stat.) [P.C. § 8259], commonly known as the death statute. But, in my opinion, it gives a right of action only where the injury was received while engaged in an occupation which is classed as nonextra-hazardous. This because our workmen's compensation act destroyed all right of action where the injury was received while the person was engaged in an extra-hazardous occupation. That legislation expressly provides that stevedoring is an extra-hazardous occupation. The provision of that act to the effect that it applies only to those causes over which the state has jurisdiction does not, in my opinion, stand against my assertions, because, while the injury here was received while engaged in maritime work, yet the action is based on state legislation, without which no action could have been maintained under any circumstances. I cannot avoid the conclusion that our death statute does not give a right of action under the circumstances shown here. I am therefore forced to dissent.